Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 11/15/2022:
Claims 1-5 and 16-20 are pending.
Claims 6-15 are withdrawn from further consideration.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Regarding claim 20, the Examiner respectfully suggests “adjacent a respective print head” in line 5-6 read “adjacent to a respective print head”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “a splitter having two inlet ports, wherein each inlet port is adjacent a respective print head”. Having two inlet ports where each inlet port is adjacent to a respective print head indicates that there are two print heads, with each respective print head being adjacent to one of the two inlet ports. However, neither claim 20 nor claim 1, which claim 20 depends from, recite more than one print head. Therefore, it is unclear whether one print head is present and the two inlet ports are adjacent to the single print head, or whether two print heads are present and each print head is adjacent to each inlet port. Clarification and correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US20160297110), and further in view of Goldman et al. (US20100061865).
Regarding claim 1, Wu teaches an electronic device (see additive manufacturing apparatus in Figure 8) comprising: 
a carriage (earrings 21; Figure 8) to move along an axis ([0043] print head 11 is set through the slider 10 of the 3D printer by earrings 21 and sliding axially) relative to a platform (print platform 12; Figure 8); 
a print head disposed (nozzle 1 of print head 11; Figure 8) within the carriage to move with the carriage ([0043] print head 11 is set through the slider 10 of the 3D printer by earrings 21) and to deliver a print agent to the platform ([0016] materials extrusion of the nozzle); and 
a cooling system (Abstract: cooling device of print head) including: 
an air source (cooling fan 2; Figure 1) to deliver air to the print head ([0044] airflow in the housing 22 of print head blowing in by the cooling fan 2 exhaust through the wind pipes 23 to the nozzles 1 of the print head) via a first zone (housing cavity 22; Figure 3) surrounding the print head within the carriage to cool the print head ([0044] airflow in the housing cavity 22 of print head blowing in by the cooling fan 2 exhaust through the wind pipes 23 to the nozzles 1 of the print head). While Wu teaches a positive air pressure differential between the outside and inside of the carriage allows for effectively improved cooling ([0017] This present invention uses a cooling fan for active cooling, and the direction of the wind toward the housing cavity of print head, air pressure generated by the fan allows cold air into the housing cavity pressure difference, namely the air pressure of the inside housing cavity of print head is greater than its outside, that allows the airflow from the air duct outflow… effectively improve the cooling), Wu fails to explicitly teach how this pressure differential between the inside and outside of the carriage is measured. Namely, Wu fails to explicitly teach a first pressure sensor to measure an air pressure of the first zone within the carriage and a second pressure sensor to measure an air pressure of a second zone outside of the carriage. Further, Wu fails to teach a controller to control a flow rate of the air into the first zone or from the first zone in response to the measured pressures to maintain the first zone at a positive air pressure with respect to the second zone.  
In the field reasonably pertinent to the problem of maintaining a positive pressure between an external and internal environment, Goldman teaches a first pressure sensor (sensors 22; Figure 1) to measure an air pressure of the first zone within the carriage ([0016] a sensor 22 that measures or otherwise detects the localized internal air pressure in the room/area 20 where the sensor 22 is located) and a second pressure sensor (sensor 24; Figure 1) to measure an air pressure of a second zone outside of the carriage (see sensor 24 outside of room/area 20 in Figure 1; [0017] the outside or exterior ambient air pressure is optionally measured or otherwise detected by one or more corresponding sensors (e.g., such as the illustrated sensors 24)), and a controller to control a flow rate of the air into the first zone or from the first zone in response to the measured pressures to maintain the first zone at a positive air pressure with respect to the second zone ([0018] Under normal operating conditions, suitably the main fan or set of main fans 12 is operated and/or controlled by the APCU 11 (e.g., by regulating its speed) to produce and/or maintain a sufficient airflow to generate a generally positive overall air pressure inside the building 10 relative to the air pressure outside the building 10, i.e., the ambient and/or exterior air pressure which is, for example, made known or available to the APCU 11 in accordance with air pressure measurements and/or other like readings obtained by the exterior sensors 24). Controlling the air flow rate into the first zone relative to the second zone minimizes localized variation in the air pressure ([0020] Regardless of the implemented communication channel, by appropriately operating and/or controlling a particular fan 26 provisioned for or otherwise corresponding to a particular localized area inside the building 10 (e.g., such as a particular room or area 20) that has a weak or negative air pressure (e.g., relative to an air pressure outside the building 10), the APCU 11 can suitably boost or otherwise augment or alter the localized air pressure in the particular localized area to eliminate or minimize the localized variation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the positive pressure differential of Wu be measured by a first pressure sensor that measures an air pressure of the first zone within the carriage and a second pressure sensor that measures an air pressure of the second zone outside the carriage, and controlling the pressure differential to maintain a positive pressure, as taught by Goldman, for the benefit of effectively maintaining a positive pressure that effectively improves the cooling, as stated by Wu, and for the benefit of minimizing localized air flow variations within the carriage that could reduce cooling efficiency.  
Regarding claim 2, Wu modified with Goldman teaches the electronic device of claim 1, wherein the measured pressure is a differential pressure between the first zone and the second zone ([0017] air pressure generated by the fan allows cold air into the housing cavity pressure difference, namely the air pressure of the inside housing cavity of print head is greater than its outside, that allows the airflow from the air duct outflow).  
Regarding claim 3, Wu modified with Goldman teaches the electronic device of claim 1, wherein the flow rate of the air to be controlled is an exhaust flow from the first zone to a location outside the carriage ([0044] airflow in the housing cavity 22 of print head blowing in by the cooling fan 2 exhaust through the wind pipes 23 to the nozzles 1 of the print head).  
Regarding claim 19, Wu modified with Goldman teaches the electronic device of claim 1, further comprising: a barrier wall (housing 42; Figure 7) formed on the carriage; an aperture in the barrier wall through which the cooling system extends (see housing 42 with aperture where cooling fan goes and currently exposes cooling blocks 8 in Figure 7).  

Claim(s) 1, 3, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (US20170087849), and further in view of Goldman et al. (US20100061865).
Regarding claim 1, Otsuka teaches an electronic device (inkjet printer 1; Figure 1) comprising: 
a carriage (print unit 3; Figure 1-6) to move along an axis ([0004] plural inkjet heads aligned along a primary sweeping direction) relative to a platform (papers P in Figure 1; [0004] while transferring a paper in a secondary sweeping direction); 
a print head (inkjet heads 21; Figure 3) disposed within the carriage ([0048] head holder 22 holds the inkjet heads 21) to move with the carriage and to deliver a print agent to the platform ([0004] printing by ejecting inks from the inkjet heads while transferring a paper in a secondary sweeping direction); and 
a cooling system (head cooler 23; Figure 8) including: an air source (blower 31; Figure 8) to deliver air to the print head via a first zone surrounding the print head within the carriage (head holder 22 in Figure 3; [0055] aspirator chamber 38 forms an air flow passage between the head holder 22 and the aspirator fan 39) to cool the print head ([0049] head cooler 23 cools the inkjet heads 21 by cooling air flows); 
However, Otsuka fails to teach the cooling system comprising a first pressure sensor to measure an air pressure of the first zone within the carriage, a second pressure sensor to measure an air pressure of a second zone outside of the carriage; and a controller to control a flow rate of the air into the first zone or from the first zone in response to the measured pressures to maintain the first zone at a positive air pressure with respect to the second zone.
In the field reasonably pertinent to the problem of maintaining an air flow between an external and internal environment, Goldman teaches a first pressure sensor (sensors 22; Figure 1) to measure an air pressure of the first zone within the carriage ([0016] a sensor 22 that measures or otherwise detects the localized internal air pressure in the room/area 20 where the sensor 22 is located) and a second pressure sensor (sensor 24; Figure 1) to measure an air pressure of a second zone outside of the carriage (see sensor 24 outside of room/area 20 in Figure 1; [0017] the outside or exterior ambient air pressure is optionally measured or otherwise detected by one or more corresponding sensors (e.g., such as the illustrated sensors 24)), and a controller to control a flow rate of the air into the first zone or from the first zone in response to the measured pressures to maintain the first zone at a positive air pressure with respect to the second zone ([0018] Under normal operating conditions, suitably the main fan or set of main fans 12 is operated and/or controlled by the APCU 11 (e.g., by regulating its speed) to produce and/or maintain a sufficient airflow to generate a generally positive overall air pressure inside the building 10 relative to the air pressure outside the building 10, i.e., the ambient and/or exterior air pressure which is, for example, made known or available to the APCU 11 in accordance with air pressure measurements and/or other like readings obtained by the exterior sensors 24). Controlling the air flow rate into the first zone relative to the second zone minimizes localized variation in the air pressure ([0020] Regardless of the implemented communication channel, by appropriately operating and/or controlling a particular fan 26 provisioned for or otherwise corresponding to a particular localized area inside the building 10 (e.g., such as a particular room or area 20) that has a weak or negative air pressure (e.g., relative to an air pressure outside the building 10), the APCU 11 can suitably boost or otherwise augment or alter the localized air pressure in the particular localized area to eliminate or minimize the localized variation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the air flow of Otsuka be measured by a first pressure sensor that measures an air pressure of the first zone within the carriage and a second pressure sensor that measures an air pressure of the second zone outside the carriage, and controlling the pressure differential to maintain a positive pressure, as taught by Goldman, for the benefit of minimizing localized air flow variations within the carriage that could reduce cooling efficiency.  
Regarding claim 3, Otsuka modified with Goldman teaches the electronic device of claim 1, wherein the flow rate of the air to be controlled is an exhaust flow from the first zone to a location outside the carriage ([0057] aspirator fan 39 aspirates air from one end of the aspirator chamber 38. Therefore, air is aspirated from the head holder 22 through the aspirator ports 38a to 38d of the aspirator chamber 38; see 39 in Figure 2).
Regarding claim 17, Otsuka modified with Goldman teaches the electronic device of claim 1: further comprising a second print head disposed within the carriage (see annotated Figure 3 below); and wherein the cooling system further comprises an air duct (blower chamber 36; Figure 3) between the print head and the second print head (see annotated Figure 3 below) to direct air from the air source to the print head and the second print head ([0051] blower chamber 36 distributes an air flow generated by the blower fan 27 to the head rows LA to LD).

    PNG
    media_image1.png
    488
    681
    media_image1.png
    Greyscale

Regarding claim 18, Otsuka modified with Goldman teaches the electronic device of claim 17, wherein the air duct comprises: a splitter to divide an air flow into two separate air paths and direct respective air paths to the print head and the second print head; and a first upward facing exit port to deliver air to the print head; and a second upward facing exit port to deliver air to the second print head (see annotated Figure 5 below).

    PNG
    media_image2.png
    518
    795
    media_image2.png
    Greyscale

Regarding claim 20, Otsuka modified with Goldman teaches the electronic device of claim 1, further comprising an exhaust system comprising: a second fan (aspirator fan 39; Figure 3-5) to pull air from the carriage ([0057] aspirator fan 39 aspirates air from one end of the aspirator chamber 38. Therefore, air is aspirated from the head holder 22 through the aspirator ports 38a to 38d of the aspirator chamber 38); an exhaust duct (ducts 40A to 40D; Figure 3) to direct drawn air away from the carriage ([0058] ducts 40A to 40D restrict dispersions of the cooling air flows from the blower ports 36a to 36d to the aspirator ports 38a to 38d); and a splitter having two inlet ports, wherein each inlet port is adjacent a respective print head (see annotated Figure 5 in the rejection of claim 18 above).

Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (US20170087849) and Goldman et al. (US20100061865), and further in view of Kundert (US4722669).
Regarding claim 4, Otsuka modified with Goldman teaches the electronic device of claim 3, wherein the cooling system comprises an exhaust fan (aspirator fan 39; Figure 2). to pull the exhaust flow. However, Otsuka fails to teach wherein the controller is to adjust the speed of the exhaust fan to control the flow rate of the exhaust flow.  
In the same field of endeavor pertaining to cooling in an electronic device, Kundert teaches the controller (Abstract: fan speed controller) is to adjust the speed of the exhaust fan (col 3 line 1-5) to control the flow rate of the exhaust flow (claim 1: means for variably energizing said fan to provide rates of air flow spanning a predetermined range). Adjusting the speed of the exhaust fan maintains a constant temperature of the electronic components that typically heat up during operation (col 2 line 11-17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the controller of Otsuka modified with Goldman adjust the speed of the exhaust fan to control the flow rate of the exhaust flow, as taught by Kundert, for the benefit of maintaining a constant temperature of the electronic components that typically heat up during operation.
Regarding claim 5, Otsuka modified with Goldman teaches the electronic device of claim 1, wherein: the air source includes an inlet fan (blower fan 37; Figure 3) to operate at a constant speed (the inlet fan is capable of operating at constant speed) to draw the air from a third zone (outside the carriage) and to push the air into the first zone and to the print head ([0053] blower fan 37 blows air into the blower chamber 36. Therefore, air is blown to the head rows LA to LD from the front side through the blower ports 36a to 36d of the blower chamber 36), and the cooling system comprises an exhaust fan (aspirator fan 39; Figure 3). However, Otsuka fails to teach the exhaust fan operates at a variable speed to pull the flow rate of the air to be controlled by the controller.  
In the same field of endeavor pertaining to cooling in an electronic device, Kundert teaches an exhaust fan (Abstract: controlled fan) to operate at a variable speed (claim 1: means for variably energizing said fan to provide rates of air flow spanning a predetermined range) to pull the flow rate of the air to be controlled by the controller (col 3 line 1-5). Adjusting the speed of the exhaust fan maintains a constant temperature of the electronic components that typically heat up during operation (col 2 line 11-17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the exhaust fan of Otsuka modified with Goldman comprise operate at a variable speed to pull the flow rate of the air to be controlled by the controller, as taught by Kundert, for the benefit of maintaining a constant temperature of the electronic components that typically heat up during operation.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Wu et al. (US20160297110), and further in view of Goldman et al. (US20100061865)
Regarding claim 16, Wu modified with Goldman teaches the electronic device of claim 1. However, neither Wu nor Goldman teach a differential pressure ratio between 1.04 and 1.06.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743